EXHBIT 4.A.2 EXECUTION VERSION COLORADO INTERSTATE GAS COMPANY as Issuer and THE BANK OF NEW YORK TRUST COMPANY, N.A. as Trustee SECOND SUPPLEMENTAL INDENTURE Dated as of March 9, To INDENTURE Dated as of June 27, 5.95% SENIOR NOTES DUE 2015 ARTICLE 1 Relation to Indenture; Definitions 1 SECTION 1.01. Relation to Indenture. 1 SECTION 1.02. Definitions. 1 SECTION 1.03. General References. 1 ARTICLE 2 The Series Of Securities 2 SECTION 2.01. The Form and Title of the Securities. 2 SECTION 2.02. Amount. 2 SECTION 2.03. Stated Maturity. 2 SECTION 2.04. Interest and Interest Rates. 2 SECTION 2.05. Place of Payment. 2 SECTION 2.06. Optional Redemption. 2 SECTION 2.07. Discharge. 3 SECTION 2.08. Global Securities; Restrictions on Transfer and Exchange. 3 SECTION 2.09. Transfer and Exchange. 3 SECTION 2.10. Legends. 4 SECTION 2.11. Registration Rights Agreement. 5 ARTICLE 3 Covenants; Amendments To Indenture 5 SECTION 3.01. Additional Covenant 5 SECTION 3.02. Amendments to Indenture 6 ARTICLE 4 Miscellaneous 7 SECTION 4.01. Certain Trustee Matters. 7 SECTION 4.02. Continued Effect. 8 SECTION 4.03. Governing Law. 8 SECTION 4.04. Counterparts. 8 EXHIBITS Exhibit A:Form of Note SECOND SUPPLEMENTAL INDENTURE, dated as of March 9, 2005 (this “Second Supplemental Indenture”), between COLORADO INTERSTATE GAS COMPANY, a Delaware corporation (the “Company”), and
